,THEATTOWNEY                 GENERAL
                       QFTEXAS




                      April 6, 1967


Honorable George T. Hinson         Opinion No. M-49
Chairman
House Education Committee          Re:   Constitutionality of
House of Reoresentatlves                 House Bill 659 which
Austin, Texas                            would authorize state-
                                         supported Institutions
                                         to establish clothing
                                         and appearance require-
Dear Mr. Hlnson:                         merits.
          You have requested the opinion of this office a8 to
whether House Bill 659, as proposed by the 60th Legislature,
1967, Is constitutional.
          Section 1 of House Bill 659 provides that:
          "The administrative authorities of any
     state-supported institution may establish minimum
     standards for attire and personal appearance for
     all persons who are officially admitted to the use
     of the facllltles of such an Institution, committed
     or confined by law to such an institution, or em-
     ployed by such an institution.
          In the case of Foley v. Benedict, 122 Tex. 193, 55
S.W.2d 805 (19121, a student of the SchOoI of Medicine of the
University of-Tekas had been dismissed for failure to ~maintaln
the minimum grade requirements which had been adopted by the
administration of the University of Texas. In upholding the
authority of the University officials to promulgate these regula-
tions, the Court stated in its opinion that:
          "    .The authorities sustain certain
     generai rules with regard to the government
     of Institutions supported and maintained by
     the state. In 24 R.C.L. pp. 575-576,8 24,
     the rule Is announced as follows: 'The courts
     will not Interfere wlth the exercise of dls-
     cretlon by school directors In matters confided
                        - 224-
Hon. George T. Hinson, page 2   (M-49)


    by law to their judgment, unless there is a
    clear abuse of the discretion, or a violation
    of law. So the courts are usually disinclined
    to Interfere with regulations adopted by school
    boards, and they will not consider whether the
    regulations are wise or expedient, but merely
    whether they are a reasonable exercise of the
    power and discretion of the board. Acting
    reasonably within the powers conferred, it Is
    the province of the board of education t-r-
    mine what things are detrimental to the success-
    Pul management, good order, and discipline of
    the schools and the rules required to produce
    these conditions. The presumption Is always
    in favor of the reasonableness and propriety
    of a rule or regulation duly made. The
    reasonableness of regulations is a question
    of law for the courts.'
         "In 24 R.C.L., pp. 646, 647, % 105, the
    following rule is announced: 'The enjoyment
    of the right of attending the public schools is
    necessarily conditioned on compliance by pupils
    with the reasonable rules, regulations, and re-
    quirements of the school authorities, breaches
    of which may be punished by suspension or ex-
    pulsion. Ordinarily the school authorities have
    the right to define the offenses for which the
    punishment of exclusion from school may be lm-
    posed, and to determine whether the offense has
    been committed, the limitation on this authority
    being that It must in both respects be reasonably
    exercised. The power of expulsion given to the
    directors is not limited to cases of lnfractlon
    of such rules as they may have theretofore adopted,
    but extends to cases where they may have become
    satisfied that the interests of the school require
    the expulsion of a pupil on account of his gross
    misbehavior, and the discretion vested in school
    authorities in this respect is very broad, but
    they will not be permitted to be arbitrary.'"
    (Emphasis added.)
See also the case of Cornette v. Aldridge, 408 S.W.2d 935 (Tex.
Clv.App., 1966, error ref., n.r.e.).
          In view of the foregoing authorities, we are of the
opinion that it would not be unconstitutional for the Legislature
                        - 225 -
      .




Hon. George T. Hlnson, page 3 (M-49)


of the State of Texas to delegate to the adminlstratlve au-
thorities of state-supported Institutions the authority to
establish minlmum standards for attire and personal appearance
of persons admitted, committed, or employed by such institutions
as is proposed In House Bill 659, However, any such minimum
standards for attire and personal appearance adopted by the
administrative authorities of state-supported Institutions would
have to be reasonable. In this connection, the issue of whether
a particular standard adopted by the administrative authorities
of a state-supported institution is reasonable, can only be
resolved by the courts upon a consideration of the particular
minimum standard in question.
          While we are of the opinion that it would not be un-
constitutional for the Legislature to delegate to the adminis-
trative authorities of state-supported institutions the authority
to establish minimum standards for attire and personal appearance,
it must also be pointed out that House Bill 659 must comply with
the provisions of Section 35 of Article III of the Constitution
of Texas which is set forth as follows:
         'No bill, (except general appropriation
    bills, which may embrace the various subjects
    and accounts, for and on account of which moneys
    are appropriated) shall contain more than one
    subject, which shall be expressed in its title.
    But if any subject shall be embraced in an act,
    which shall not be expressed in the title, such
    act shall be void only as io so much thereof, as
    shall not be so expressed.
          The caption of House Bill 659 provides that It is
an act:
              .authorlzlng state-supported lnstltu-
    tions to'establlsh clothing and appearance require-
    ments for persons availing themselves of the services
    offered by the institution. . . ." (Emphasis added.)
However, Section 1 of House Bill 6.59authorizes state-supported
Institutions to establish these requirements for all persons:
          11
           . . .admitted to the use of the facilities
     of such an institution, committed or confined
     by law to such an ln$ltutlon, or employed by
     such an institution.   (Emphasis added.)
          In the case of Sutherland v. Board of Trustees of       .
Bishop Independent School District, 2bl S.W. 489 (Tex.Civ.
                       -   226 -
Hon. George T. Hinson, page 4 (M-49)


App. 1924, error ref,), the court had before it the Issue of
whether a particular act of the Legislature was in violation
of Section 35 of Article III of the Constitution of Texas.
The court In Its opinion stated:
          "The title of the act In question afflrma-
     tlvely purports to affect two existing districts,
     which are expressly designated for that purpose,
     and by clear and impressive Implication negatives
     any purpose to legislate as to the two unnamed
     districts, and no one on reading the title could
     possibly understand or Infer from Its recitals
     that the provisions in the body of the act effect-
     ually deprive the Aqua Dulce and No. 4 districts
     of substantial portions of their territory, popula-
     tion, and revenues. The true test to be applied
     in cases of this character Is: Does the title
     fairly give notice by Its recitals, to all persons
     concerned, of the subject matter of the act? If
     by its title It appears to affect only the res‘iaents
     of particularly designated localities, while the
      rovlsions In the body of the bill affect other
      ocallties or territory, then the title Is mis-
     leading and unconstitutional.,in so far as it
     affects the unnamed places." (Emphasis added.)
          While such cases as Lee v. State, 163 Tex. 89, 352 S.W.2d
724 (19621,hold that cantlons of legislative enactments should be
Iiberaily'construed so as to uphold the validity of the enactment
if possible, we are of the opinion that House Bill 659 does not
presently meet the requirements of Section 35 of Article III of
the Constitution of Texas and the test set out In Sutherland v.
Board of Trustees of Bishop Independent School District, supra.
The title or caution of House Bill 659 anoears to affect onlv
those persons availing themselves of-the'services offered by-
the state-supported instlt.utions. However, the provisions in
the body of House Bill 659 disclose that the enactment also
affects those persons committed or confined by law to such
institutions and those persons employed by such institutions.
          In view of the foregoing, we are of the opinion that
House Bill 659 in its present form is in violation of Section
35 of Article III of the Constitution of Texas, Insofar as It
pertains to those persons committed or confined by law to state-
supported Institutions and those persons employed by state-supported
Institutions.

                       - 227 c
Hon. Qeorge T. Hlnson, page 5 (M-49)


                    SUMMARY
         House Bill 659, as proposed by the 60th
    Legislature is constitutional Insofar as it
    delegates to the administrative authorities
    of state-supported institutions the authority
    to establish minimum standards for attire and
    personal appearance of persons admitted, com-
    mitted or employed by such institutions.
          House Bill 659, in its present form, violates
     the caption requirements of Section 35 of Article
     III of the Constitution of Texas insofar as it
     pertains to those persons committed or confined
     by law to state-supported institutions and those
     persons employed by state-supported institutions.
                             Vfi   truly yours,




Prepared by Pat Bailey
Assistant Attorney General
PB:sck:mkh
APPROVED:
OPINION COMMITTEE
Hawthorne PhIllips, Chairman
W. V. Geppert, Co-Chairman
William J. Craig
Alan Minter
Linward Shivers
Charles Rose
STAFF LEGAL ASSISTANT
A. J. CARUBBI, JR.




                        - 228 -